DETAILED ACTION

In view of the Appeal Brief filed on September 24, 2021, particularly to appellant’s new arguments regarding claim 5, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)	file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
(2)	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-13 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Saar, pn 4,267,914 in view of Grand, et al., pn 7,190,145, Boucher et al., U. S. Pub. No. 2004/0123662, O’Regan et al., U. S. Pub. No. 2013/0063304, Kuroda et al., pn 5,373,732, Gertiser, pn 4,509,484, and Wakahara et al., pn 5,263,453.
Regarding claims 1, 5, 6, 12 and 13, Saar substantially discloses applicant’s claimed invention, and specifically discloses a power saw with almost every active step of the claimed method (except for the limitations shown in italics and grayed-out) as follows:
detecting whether a kickback event of a saw blade of the power saw has occurred by:
sensing a rotation speed of the saw blade using a sensor (e.g., see Figs. 6-11B), and using the sensor to output a signal indicative of the rotation speed of the saw blade as the saw blade is being operated;
using a controller (e.g., see Fig. 12) to sample the output signal at a predetermined sampling rate to determine the rotation speed of the saw blade;
after each sample of the output signal, determining a current average blade speed, the current average blade speed corresponding to an average of the rotation speed indicated by a current sample of the output signal with the rotation speeds indicated by a predetermined number of previous samples of the output signal;
after determining the current average blade speed, comparing the current average blade speed with a previous average blade speed, the previous average blade speed corresponding to the current average blade speed calculated for a previous sample of the output signal; and
detecting whether a kickback event of the saw blade has occurred based on the comparison of the current average blade speed to the previous average blade speed (e.g., the measured rate of change of speed is considered to be the comparison of the current blade speed to the previous blade speed);
[claim 12 (from 11)] further comprising:
activating kickback mitigating measures in response to detecting a kickback event (e.g., see the paragraph bridging columns 8-9 for various kickback mitigating measures);
[claim 13 (from 11)] wherein the kickback mitigating measures include deactivating a motor that drives the saw blade (e.g., see col. 8, lines 1-3).
Thus, Saar lacks the speed being used by the controller to determine a kickback event is a current average blade speed.
However, it is respectfully submitted that one having ordinary skill in the art would readily recognize that using average readings of a plurality of samples (i.e., current average speed) rather than using a reading from each sample (i.e., current instantaneous speed) as input to a control function provides a more general reading providing a smoother input curve during normal operation as an indication of the behavior/performance (i.e., the average speed) of the desired component (i.e., the blade) of the device/apparatus. One having ordinary skill in the art would be well aware that using such averages effectively provides a dampening effect of the controlling of the control system; that is, it makes the control system less sensitive to each sample being read and thus avoids false indications of undesired performance and avoids or at least substantially reduces unwanted reactions of the control system in response thereto.
The following are examples of technology wherein the average speed is tracked rather than instantaneous speed; that is, a moving average speed is tracked.
Grand discloses a control structure as part of a method and apparatus for improving speed measurement in multi-pole machines and teaches that
“Computation of the moving average speed reduces errors in speed measurements due to pole misalignment and may provide for smaller control adjustment times for controlling motor speed variability.” (e.g., see abstract, lines 11-15).
	Boucher discloses a control structure used on a marine vessel and teaches that
“For example, if it is detected that the boat is accelerating (either by monitoring engine rpm, or monitoring changes in the average speed (e.g. the first derivative of speed)), and increase Smax occurs during this time. The smoothed speed would more closely track the actual speed during acceleration. Then, when the boat is no longer accelerating, the window can be shut down to provide less jitter.” (emphasis added) (see paragraph 0054).
	O’Regan discloses a control structure used in a marine environment and teaches that
“For example, the velocity of the tracking devices may be monitored and transmitted for storage in the spatial data repository. In this example, a sea-conditions notification may be generated if the average velocity of the tracking devices changes by a predetermined percentage. The change in average velocity may indicate that there is a significant change in sea conditions.” (emphasis added) (see paragraph 0091).
	Koroda discloses a control structure used with internal combustion engines and teaches, for example, that
“The system calculates a difference between the first average speed and the second average speed, and determines based on the difference whether or not the combustion state of the engine is abnormal.” (emphasis added) (e.g., see the abstract).
Koroda provides a more detailed description of such a control operation in the last full paragraph in column 9 (starting at line 41).
Gertiser (e.g., see the paragraph beginning at col. 8, line 20, particularly the first two sentences thereof) and Wakahara (e.g., see the paragraph beginning at col. 10, line 40) each teach a control structure used with internal combustion engines, wherein the control structure relies on moving average speed.
Further, it is respectfully submitted that the proposed modification of Saar with using the current average blade speed, including using the current average blade speed in the manner taught by the specific evidentiary references above, would either inherently include the following steps, or the following steps would be obvious known alternative steps to one having ordinary skill in the art for determining differences between the samples of current average blade speed:
[claim 5] wherein the comparison of the current average blade speed with the previous average blade speed further comprises:
determining a first percentage difference between the current average blade speed and the previous average blade speed, and
determining that a kickback event of the saw blade has occurred when the first percentage difference is greater than a first predetermined percentage difference threshold value (e.g., see O’Regan, particularly the passage presented therefor above);
[claim 7 (from 5)] further comprising:
comparing the blade speed indicated by the current sample to the blade speed indicated by the previous sample;
determining a second percentage difference between the blade speed indicated by the current sample to the blade speed indicated by the previous sample; and

[claim 9 (from 7)] further comprising:
calculating a predetermined percentage of the current average speed value; and
determining that a kickback event of the saw blade has occurred when the first percentage difference is greater than a first predetermined percentage difference threshold value, the second percentage difference is greater than a second predetermined percentage difference threshold value, and the blade speed indicated by the current sample is less than or equal to the predetermined percentage of the current average speed value;
[claim 11 (from 9)] wherein detecting a kickback event further comprises:
determining that a kickback event of the saw blade has occurred when, for a predetermined number of samples within the predetermined amount of time, the first percentage difference is greater than a first predetermined percentage difference threshold value, the second percentage difference is greater than a second predetermined percentage difference threshold value, and the blade speed indicated by the current sample is less than or 
Thus, while none of the above teachings of the evidentiary references are provided on cutting machines, they are all provided on control structures used in various types of apparatus where it is desired to track moving average speed to “smooth out” the curve so as to provide a more accurate indication of how the machine is operating. Therefore, it would have been obvious to one having ordinary skill in the art to adapt the controller of Saar to use average speeds from plural samplings rather than the specific speed of each sampling to control its operation for at least the reason(s) described above.
Regarding claims 6, 8, and 10, Saar discloses a method of operating a power saw with almost every active step of the claimed method but lacks the specific value set forth as follows:
[claim 6] wherein the first predetermined percentage difference threshold value is at least 0.003%;
[claim 8 (from 7)] wherein the first predetermined percentage difference threshold value is at least 0.003%, and
wherein the second predetermined percentage difference threshold value is 0;
[claim 10 (from 9)] wherein the first predetermined percentage difference threshold value is at least 0.003%,

wherein the predetermined percentage is 98%.
However, it is respectfully submitted that the Examiner maintains the position the specific value(s) set forth in claims 6, 8, and 10 are considered to be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one having ordinary skill in the art.

Response to Arguments
Applicant's arguments filed in the Appeal Brief on September 24, 2021 have been fully considered but they are not persuasive for at least the following reasons.
Appellant’s arguments directed to claim 1 are provided in section IB beginning on page 6 of the subject Brief as follows:
Thus, claim 1 requires that the current average blade speed be determined and that the current average blade speed be used in detecting whether a kickback event of a saw blade has occurred. None of the cited references discloses or suggests the use of the current average blade speed in process for detecting a kickback event for a power saw.
As noted above, to arrive at the limitation of maintaining a running average of the blade speed and comparing the current average blade speed to the previous average blade speed to detect a kickback event, the Examiner referred to Grand, Boucher, O’Regan, Kuroda, Gertiser and Wakahara. While Grand, Boucher, O’Regan, Kuroda, Gertiser and Wakahara may each disclose computing a running average of a speed of an engine or other type of structure, none of these references teach or suggest that computing the running average of a blade speed would be useful in detecting a kickback event for a power saw.
for smaller control adjustment times for controlling motor speed variability.”, Boucher and O’Regan are each directed to controlling speed of a marine vessel. Boucher discloses the use of computing a running average of boat speed in order to smooth the changes in speed so that the “smoothed speed would more closely track the actual speed during acceleration.” O’Regan discloses that “a sea-conditions notification may be generated if the average velocity of the tracking devices changes by a predetermined percentage.” Koroda teaches to use the average speed of an internal combustion engine to determine “whether or not the combustion state of the engine is abnormal.” Gertiser and Wakahara were only cited for disclosing a control structure for engines that relies on current average speed.
A person of ordinary skill in the art would not think to apply the teachings of any these references to the operation of a power saw to detect a kickback event. At most, a person or ordinary skill in the art would apply the teachings of Grand, Boucher, Gertiser and Wakahara to Saar to use the average motor speed to smooth speed adjustments of the motor. O’Regan teaches to use average boat speed to detect sea condition changes. Therefore, a person of ordinary skill in the art would not even think to apply the teachings of O’Regan to Saar. A person of ordinary skill in the art would apply the teachings of Koroda to Saar to detect when the motor is running abnormally. There is no disclosure or suggestion in Koroda that using average motor speed would be useful in detecting kickback events of a power saw.
While the cited references may provide to some extent a teaching regarding the use of a running average of a motor speed in controlling the speed of the motor, the cited references do not provide a hint or suggestion that using a running average blade speed would be useful in detecting a kickback event for a power saw. The Examiner’s evidence therefore does not support the assertion that it would be obvious for a person of ordinary skill in the art to modify Saar to use the running average of the blade speed in a process for detecting a kickback event for a power saw. Because the Examiner's evidence (Grand, Boucher, O’Regan, Kuroda, Gertiser and Wakahara) of the common 

The Examiner respectfully disagrees with appellant’s analysis. Appellant appears to take the position that the evidentiary/teaching references are not analogous prior art. However, as appellant is aware, the following two-prong test is used to define the scope of analogous prior art:
(1)	whether the art is from the same field of endeavor, regardless of the problem addressed, and
(2)	if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.
Regarding the first test (test (1) above), the Examiner’s position, which appears to be the same as that of appellant, is that the evidentiary/teaching references are not from the same field of endeavor as the base reference to Saar, and thus the first test is not met.
Thus, we are left with the second test (test (2) above) to determine whether the evidentiary/teaching references can be considered to be analogous prior art with respect to the base reference to Saar.
Regarding this second test, it is respectfully submitted that appellant’s characterization of the particular problem, which includes the recitation “detecting a 
Thus, for the second test, the question must be whether the problem of detecting an operating condition (i.e., speed) and using the data (i.e., a signal indicative of speed) gathered therefrom to monitor/track the state of operation of the invention of the applied evidentiary/teaching references is “reasonably pertinent” to the problem of detecting an operating condition (i.e., speed) and using the data (i.e., a signal indicative of speed) gathered therefrom to monitor/track the state of operation of the invention of the power saw of the base reference to Saar. The Examiner’s position is that the subject use of the detection systems of the evidentiary/teaching references must be considered to be reasonably pertinent to the subject use of the detection system of Saar and that the applied prior art meets the second test.
Thus, the question becomes would one having ordinary skill in the art modify the detection system of Saar in the claimed manner. At the point of exploring analogous prior art, one having ordinary skill in the art would look to the detection system arts to determine improvements or other changes that can be beneficial in detection systems. The evidentiary/teaching references are from or are at least included in such detection system arts, particularly those relating to detecting an operating condition (i.e., speed) in an apparatus/device to monitor/track the state of operation of the apparatus/device. 
Additionally, appellant has provided a new argument regarding claim 5, which is found in Section II on page 9 of the subject Brief as follows:
Claim 5 recites “determining a first percentage difference between the current average blade speed and the previous average blade speed, and determining that a kickback event of the saw blade has occurred when the first percentage difference is greater than a first predetermined percentage difference threshold value.” In rejecting claim 5, the Examiner appears to refer to the abstract of Saar in lines 11-14 in connection with these limitations. However, there is no disclosure in any part of Saar of using a percentage difference between a current blade speed and a previous blade speed in determining that a kickback event has occurred. Therefore, it would not be 

It is respectfully submitted that upon review of the applied prior art, appellant’s argument is moot because while Saar does not disclose such steps, such steps are known and would be an obvious modification of Saar as evidenced by the applied prior art, particularly O’Regan, as now explained in the corresponding prior art rejection above. Thus, it is respectfully submitted that the subject of claim 5 would have been an obvious modification of Saar to one having ordinary skill in the art for the reason(s) described in the corresponding prior art rejection above.
Therefore, for the above reasons, it is respectfully submitted that the prior art rejections must be maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
March 23, 2022